MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064 autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte CORONGO EXPLORACIONES SOCIEDAD ANÓNIMA
CERRADA -CORONGO EXPLORACIONES S.A.C., identificada con R.U.C. N”
20524860920, con domicilio en Juan de Arona N* 670- departamento 401, San Isidro, Lima
debidamente representada por su Gerente General señor Juan José Ari Huanca, identificado
con DNI N* 29576313, según poder inscrito en el Asiento CO0001 de la Partida N* 12434118
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N* 560-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 31 de diciembre de 2010, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 24 de enero de 2011. (

a
|
/

ESTADO PERUANO EL INVERSIONISTA
an

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'020,500.00 (Un millón veinte mil quinientos y

00/100 dólares americanos), a ejecutarse desde el mes de enero de 2011 hasta diciembre de
2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 560-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 31 de diciembre de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del

/ programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones

productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

is

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento Nacional de Identidad N*
08212064, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL ESTADO”; y,

(ii) CORONGO EXPLORACIONES SOCIEDAD ANÓNIMA CERRADA -CORONGO
EXPLORACIONES S.A.C., identificada con R.U.C. N” 20524860920, con domicilio en calle
Juan de Arona N* 670, departamento N* 401, distrito de San Isidro, Lima, representada por su
Gerente General señor Juan José Ari Huanca, identificado con DNI N* 29576313, según
poder inscrito en el Asiento CO0001 de la Partida N” 12434118, del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo III.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 26 de agosto de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 24 días del mes de enero de dos mil once.

EL INVERSIONISTA
[Los demás aparatos respiraloros y mascaras antigás, excaplo las máscaras"
[9020,00,00.00 [protección sin mecanismo ni elemento fitrante amovbie

os y geodésicos.
y geoibcnicos (Inaluye pelrográficos, minegráficos, Nidrológicos, =-
restitución fotogramétrica, fotografías aéreas, mecánica de rocas).

[Ensayes de laboratorio (análisis de minerales suelos agua, eto

|b) Otros servicios vinculados a la Actividad de Exploración Minera
do de alojamiento y almentación del personal operalivo del Tlular dal —

4000.00

[Sencio de diseño construcción montaje industrial eldctico y mecánico armad-
[desarmado de maquinarias y equipo necesario para las actividades ce la

[Transporte de personal, maquinaria, oquipo, materiales y suministros necesarj
para las actividades de exploración yla construcción de campamentos.

[Servicios médicos y hospitalarios
[Servicios relacionados con a protección ambienta

[Servicios de sistemas e informática

[Servicios de comunicaciones incluyen comunicación racial, teetoní

Servicios de seguridad industrial y contrincendos.
[Senácios de seguida y vincia de insalacionos y personal operatvo
[Senrcios de seguros

[Senvcios de rescato, auri.

soc] co] ooo
IA A EP PO A
[srssol cosa rol sons cisco tesoro

ANEXO Il

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOUCIÓN DEL IGV E IPM

CORONGO EXPLORACIONES S.A.C.

l. BIENES
N?*  [SUBPARTIDA | DESCRIPCION
NACIONAL Be)
1 2508.10.00.00_ | BENTONITA
2 3824.90.60.00_ | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS ("LODOS”)
3 3926.90.60.00_ | PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA
4 6401.10.00.00_ | CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN
E 6506.10.00.00_ | CASCOS DE SEGURIDAD
6 7228.80.00.00 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SIN ALEAR
7 7304.22.00.00 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN
9 8207.13.10.00 | TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET
10 8207.13.20.00_ | BROCAS CON PARTE OPERANTE DE CERMET
11 8207.13.30.00_ | BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET

12 8207.13.90.00

LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET

13 8207.19.10.00

TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

14 8207.19.21.00

BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 8207.19.29.00

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS

16 8207.19.30.00

BARRENAS INTEGRALES

17 8207.19.80.00

LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO

18 8207.90.00.00

LOS DEMÁS ÚTILES INTERCAMBIABLES

19 8430.41.00.00

LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN AUTOPROPULSADAS

20 8430.49.00.00

LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO AUTOPROPULSADAS

21 8431.43.10.00

BALANCINES

22 8431.43.90.00

LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN DE LA
SUBPARTIDAS 8430.41 U 8430.49

23 8517.61.00.00

ESTACIONES BASE

24 8517.62.90.00

LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y TRANSMISIÓN O
REGENERACIÓN DE VOZ, IMAGEN U OTROS DATOS

25 8523.40.22.00

SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN O IMAGEN Y SONIDO

26 8523.40.29.00

LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 8704.21.10.10

CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN, ENSAMBLADAS CON PESO
TOTAL CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T. DIESEL

28 8705.20.00.00

CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN

29 9006.30.00.00

CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA, EXAMEN MÉDICO
DE ÓRGANOS INTERNOS O PARA LABORATORIOS DE MEDICINA LEGAL O
IDENTIFICACIÓN JUDICIAL

30 9011.10.00.00

MICROSCOPIOS ESTEREOSCOPICOS

31 9011.20.00.00

LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

32 9012.10.00.00

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS

33 9014.20.00.00

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO LAS
BRÚJULAS;

34 9014.80.00.00

LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN

35 9015.10.00.00 | TELEMETROS
36 9015.20.10.00 | TEODOLITOS
37 9015.20.20.00 | TAQUÍMETROS
38 9015.30.00.00 [NIVELES

39 9015.40.10.00

INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS O ELECTRÓNICOS

40 9015.40.90.00

LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA EXCEPTO
ELÉCTRICOS O ELECTRÓNICOS

41 9015.80.10.00

LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O ELECTRÓNICOS EXCEPTO

DE FOTOGRAMETRÍA
142 9015.80.90.00_ |LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
43 9015.90.00.00 | PARTES Y ACCESORIOS
44 9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGÁS, EXCEPTO LAS
MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE
45 9027.30.00.00 | ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y ESPECTRÓGRAFOS QUE UTILICEN
RADIACIONES ÓPTICAS (UV, VISIBLES, IR)
46 9030.33.00.00 |LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O CONTROL DE TENSIÓN,
INTENSIDAD, RESISTENCIA O POTENCIA, SIN DISPOSITIVO REGISTRADOR
ll. SERVICIOS
a) Servicios de Operaciones de Exploración Minera:
+  Topográficos y geodésicos.
+ Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución
fotogramétrica, fotografías aéreas, mecánica de rocas).
+ Servicios geofísicos y geoquímicos (incluye ensayes).
+ Servicios de perforación diamantina y de circulación reversa (roto percusiva).
+ Servicios aerotopográficos.
+ Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
aerotransportados.
+  Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).
b)_Otros Servicios Vinculados a la Actividad de Exploración Minera:

+ Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto.

+ Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera.

+ Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y
desarmado de maquinarias y equipo necesario para las actividades de la exploración minera.

+ Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera.

+ Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración.

+ Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos.

+ Servicios médicos y hospitalarios.

+ Servicios relacionados con la protección ambiental.

Servicios de sistemas e informática.

Servicios de comunicaciones, incluyen comunicación radial, telefonía satelital.

Servicios de seguridad industrial y contraincendios.

Servicios de seguridad y vigilancia de instalaciones y personal operativo.

Servicios de seguros.

Servicios de rescate, auxilio.

Dado en la Casa de Gobierno, en Lima, a los treinia
días del mes de diciembre del año dos mil diez.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

584596-6
Aprueban lista de bienes y servicios

cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto

de Promoción Municipal a fevor de |

la empresa Corongo Exploraciones
Sociedad Anónima Cerrada - Corengo
Exploraciones S.A.C.

RESOLUCIÓN MINISTERIAL.
N* 560-2010-MEM/DM

Lima, 27 de diciembre de 2010
CONSIDERANDO:

Que, mediante Decreto Supremo N“ 082-2002-EF se

aprobó el Reglamento de la Ley N? 27623, modificada por la

Ley N*27662, que dispone la devolución del Impuesto General

les las Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración:

Que, el Inciso O) c) del articulo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

jue, por Decreto Supremo N” 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva dei Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por escrito N* 2022926 la empresa CORONGO
EXPLORÁCIÓNES * SOCIEDAD ANONIMA CERRADA
- CORONGO EXPLORACIONES S soli

inisierio de Energía y Wins lo susaiipción Ue e Contra
E Inversión en Exploración, adjuntando la lista de bienes

y servicios ci Per adquisición le otorgará el derecho a la
Beolucón Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de axploración;

Que, el Ministerio de Economía y Finanzas, mediante
Oficio N* 409-2010-EF/15.01 de fecha 26 de noviembre
de 2010, emitió opinión favorable a la lista de bienes

servicios presentada por la empresa CORONGO

ROMEO INES SOCIEDAD ANÓNIMA CERRADA -

[GO EXPLORACIONES S.A.C., considerando que

e qua osados por la citada empresa coincide con los
bienes y servicios aprobados por el Decreto Supremo N*
150.2002- EF, adecuada al Arancel de Aduanas vigante;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley IN? 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9* del eglamento de Organización y Funciones
del Ministerio de Energía y Minas, aprobado por Decreto
Supremo N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la evolución
del Impuesto General a las Ventas e impuesto de
Promoción Municipal a favor de la empresa CORCNGO
EXPLORACIONES SOCIEDAD ANÓNIMA CERRADA

- CORONGO EXPLORACIONES S.A.C. durante !a fase
de exploración, de acuerdo con el Anaxo que forma parte
integrante de la presente resolución ministerial.

Regístrese, comuníquese y publiquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

|
|
|

Lima, viernes 31 de diciembre de 2010

ANEXO n

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E ¡PM

CORONGO EXPLORACIONES SOCIEDAD ANÓNIMA
CERRADA — CORONGO EXPLORACIONES S.A.C.

L BIENES

[n> [SUBPARTI

[NACIONAL:

pl 2508.10.00.00 (BENTONITA.
[9824,9060.00 [PREPARACIONES PARAFLUIDOS DE PERFORACIÓN |

] [DE POZOS (100057

3 —13928:90.80.00 [PROTECTORES ANTIRRUIDOS DE MATERIA

Í PLÁSTICA

[4 | 6401.10.00.00 [CALZADO CON PUNTERA METALICA DEl
PROTECCIÓN

[5 | 550810.00.00 [CASCOS DE SEGURIDAD

€ —[728.80.00.00 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS |
'ALEADOS O SIN ALEAR

'7 [7304220000 [TUBOS DE PERFORACIÓN DE ACERO!
INOXIDABLE

[8 [7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN

'9 | 8207.13.10.00 [TRÉPANOS Y CORONAS CON PARTE OPERANTE

DE CERMET
[10 | 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET
1 [ 8207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE
[DE CERMET.
12 | 8207.:13.90.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE
[CERMET
8207.19.10.00 |TRÉPANOS Y CORONAS EXCEPTO DE CERMET.
H1a_['8207.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

5 [8207.19.28.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y]
IDIAMANTADAS
[16 [8207 19-30.00 [BARRENAS INTEGRALES.

17 [820719.80 00 [LOS DEMÁS ÚTILES
| PERFORACIÓN Y SONDE!
LOS DEMÁS ÚTILES NTERCINERSES
LAS DEMÁS MÁQUINAS DE SONDEO O|
PERFORACIÓN AUTOPROPULSADAS.
á LAS DEMÁS MÁQUINAS DE SONDEO Y|
ES PERFORACIÓN EXCEPTO AUTOPROPULSADAS

¿TEAM DE

¡LAS DEMAS PARTES DE MAQUINAS DE SONDEO|
[O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U
[8430.49

) [ESTACIONES BASE

Y ILOS DEMÁS APARATOS PARA LA RECEPCIÓN,
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN |
DE VOZ, IMAGEN U OTROS DATOS
SOPORTES ÓPTICOS GRABADOS
REPRODUCIR IMAGEN O IMAGEN Y SONIDO _';
LOS DEMÁS SOPORTES ÓPTICOS GRABADOS ¡1
[CAMIONETAS PICK-UP. DE ENCENDIDO POR|
1 [COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL]
| [CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T,
|

PARA]

DIESEL
28 | 6705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O|
.—.... [PERFORACIÓN
29 | 6006.40.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA]
| [SUBMARINA 'O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS
[OE_ MEDICINA LEGAL O IDENTIFICACIÓN|
JUDICIAL
301.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS.
9011.20.00.00 [LOS — DEMÁS — MICROSCOPIOS — PARA|
| FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O|
1 IMICROPROYECCIÓN
[32 | 8012:10.00.00 [MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS.
INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN|
¡AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)
9014.30.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
ud NAVEGACIÓN

3015.10.00.00 [TELEMÉTROS
[9015.20-10.00 [TEODOLITOS
9015.20.20.00 [TAQUÍMETROS
9018 30.00.00 [NIVELES
9015 40.10.00 [INSTRUMENTOS VAPARATOS DE FOTOGRAMETRÍA,
iS [ELÉCTRICOS O ELECTRÓNICOS.

[33 | 9014.20.00.00

ANEXO lll
CORONGO EXPLORACIONES S.A.C.

RELACIÓN DE CONCESIONES MINERAS

"Concesión Minera Código Único Partida Registral Has
1 KFC 010266196 02030256 200.00
2 Pasacancha 09 010599707 12192628 300.00
3 Pasacancha 13 010126408 12223309 200.00
4 Pasacancha 14 010126308 12221223 600.00
5 Pasacancha 15 010126208 12192702 100.00
6 Pasacancha 16 | 010126108 12221230 600.00
7 Pasacancha 19 | 010375008 12381980 200.00
8 Pasacancha 20 010663408 12406684 400.00
9 Pasacancha 21 010663508 12318272 100.00
10 Pasacancha 22 | 010663608 12406690 300,00
11 Pasacancha 23 010663708 12318224 100.00

ANEXO lll

CORONGO EXPLORACIONES S.A.C.

RELACIÓN DE CONCESIONES MINERAS

Ítem Concesión Minera Código Único Partida Registral Has

1 KFC 010266196 02030256 200.00
2 Pasacancha 09 010599707 12192628 300.00
3 Pasacancha 13 010126408 12223309 200.00
4 Pasacancha 14 010126308 12221223 600.00
5 Pasacancha 15 010126208 12192702 100.00
6 Pasacancha 16 010126108 12221230 600.00
7 Pasacancha 19 010375008 12381980 200.00
8 Pasacancha 20 010663408 12406684 400.00]
9 Pasacancha 21 010663508 12318272 100.00]
10 Pasacancha 22 010663608 12406690

Pasacancha 23 010663708 12318224

Ítem

ANEXO lll

CORONGO EXPLORACIONES S.A.C.

RELACIÓN DE CONCESIONES MINERAS

Concesión Min: Partida Registral Has
1 KFC 010266196 02030256 200.00
2 Pasacancha 09 010599707 12192628 300.00
3 Pasacancha 13 010126408 12223309 200.00
4 Pasacancha 14 010126308 12221223 600.00
5 Pasacancha 15 010126208 12192702 100.00]
6 Pasacancha 16 010126108 12221230 600.00
7 Pasacancha 19 010375008 12381980 200.00|
8 Pasacancha 20 010663408 12406684 400.00]
9 Pasacancha 21 010663508 12318272 100.00!
10 Pasacancha 22 010663608 12406690 300.00
44 Pasacancha 23 010663708 12318224 100.00]

O
_ Concesión Minera

ANEXO 1!
CORONGO EXPLORACIONES S.A.C.

RELACIÓN DE CONCESIONES MINERAS

Aa]

Pasacancha 14

Código Único Partida Registral Has
4 RFC 010265196 02030256 200.00
Pasacancha 09 010599707 12192628 300.00
Pasacancha 13 010126408 12223309 200.00

010126308 12221223

600.00|

Pasacancha 15

010126208 12192702

100.00]

Pasacancha 16
Pasacancha 19

Pasacancha 20

010126108 12221230

010375008
010663408

12381980
12406684

Pasacancha 21

010663508 12318272

010663608 12406690

010663708 12318224

